FILED
                                                                                  July 19, 2021
                                                                                EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0095 (Pocahontas County 18-F-46)

James W. Wood Jr.,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


       Petitioner James W. Wood Jr., by counsel Paul S. Detch, appeals the Circuit Court of
Pocahontas County’s January 9, 2020, sentencing order following his convictions for the
misdemeanor offences of unlawful taking of a vehicle, destruction of property, and assault on a
law enforcement officer, and the felony offenses of entry of a building other than a dwelling, grand
larceny, and reckless fleeing from an officer. Respondent State of West Virginia, by counsel Mary
Beth Niday, filed a response. Petitioner filed a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        On December 4, 2018, petitioner was indicted on one count of entry of a building other
than a dwelling (felony), two counts of grand larceny (felony), one count of fleeing from a law
enforcement officer (felony), one count of attempted malicious assault on a law enforcement
officer (felony), one count of destruction of property (felony), one count of burglary (felony), and
one count of destruction of property (misdemeanor).

        These charges stemmed from an incident where petitioner was observed driving a utility
terrain vehicle (“UTV”) on the streets of Marlinton, West Virginia, at approximately 2:00 a.m. on
September 19, 2018. Corporal Brian Shinaberry of the Pocahontas County Sheriff’s Office
initiated a traffic stop, but petitioner refused to stop, and a pursuit ensued. Corporal Shinaberry
struck the UTV with his police cruiser several times before both vehicles came to a stop behind a
school. Corporal Shinaberry fired several shots at petitioner, and petitioner again fled in the UTV.
Ultimately, Corporal Shinaberry found petitioner parked at a nearby restaurant. Although Corporal
Shinaberry denies firing additional shots at petitioner after finding him parked at the restaurant,

                                                  1
petitioner claims he did, and a shell casing was found between the officer’s cruiser and the UTV.
Petitioner sustained injuries to his leg and torso. After petitioner was taken into custody, it was
determined that the UTV had been stolen and that items found in the UTV had been stolen from a
local convenience store.

        Petitioner’s jury trial began on October 28, 2019. 1 During jury selection, petitioner’s
counsel asked the court (outside of the presence of the jury panel) whether there was “any objection
to my beginning this case by saying, ‘This is the case of the unreasonable seizure.’” The State
objected, noting that petitioner had not moved to suppress or otherwise exclude any evidence.
Petitioner’s counsel countered that “the jury has a right to know what the issues are dealing with,
whether it was—and whether they then have to take that particular evidence dealing with it.” The
court disagreed, finding that petitioner could not “seek to delegate to the jury issues concerning
the admissibility of evidence. You can talk about how the jury should weigh the evidence, but the
question of admissibility is one for the [c]ourt.” At that point, petitioner’s counsel moved “that all
evidence that was taken as a result of an unreasonable seizure be excluded from consideration of
the jury,” namely “[e]verything that was a result of the arrest of [petitioner].” 2 Petitioner’s counsel
acknowledged that the officer “had probable cause to make what would be known as a Terry stop
. . . and that they would have had the right to pursue [petitioner once he fled] in a reasonable
manner and to eventually stop and arrest him.” 3 But, counsel continued,

         when [the officer] decided that they were going to knock him off his vehicle, when
         they decided they’re going to ram him with their cruiser at a high rate of speed on
         it, when they decided, without any warning to him, other than the flashing of lights,
         that they’re just going to open up and shoot him 14 times, or shoot at him 14 times,
         hitting him five times, Your Honor, at the time that they consider the only thing
         that they knew of was that they were investigating a possibility of a misdemeanor,
         we could contend, Your Honor, that that particular seizure is unreasonable and that
         the [c]ourt . . . can rule on it. We also believe that the jury needs to have all the full
         information on it, so that it satisfies their mind that the Constitution and the public
         is being protected.

The State argued that petitioner’s motion was untimely and that the predicate facts were known to
petitioner. The court denied the motion, finding that

         1
             Only the portions of the trial related to petitioner’s assignment of error are recounted
below.
         2
             Petitioner’s counsel listed the evidence to include

         the identification of [petitioner], in terms of—at the breaking and entering there—
         there at the family—General Store. There are security camera photographs showing
         an individual breaking in. But the only way that they are able to identify that is then
         connected to [petitioner] is because they then made this arrest of him, which we
         contend is totally unreasonable. Likewise, the evidence they have against him
         stealing a—. . . all-terrain, or side-by-side.
3
    See Terry v. Ohio, 392 U.S 1 (1968).
                                                     2
       [t]he issue of admissibility of evidence is one for the [c]ourt to make. . . . And it’s
       unfortunate that a—if you wished to exclude this evidence, that we could not have
       a proper motion before the [c]ourt in a timely manner so that I could have afforded
       you a full in-camera evidentiary hearing, if that was needed.

Petitioner’s counsel continued, explaining that he did not earlier file a motion to suppress because

       there was no way I could see that we were trying to keep that evidence out. It has
       to come in, in order to be able to show that my client did not maliciously assault
       this police officer, and so it was coming in. We had to have it come in.

               The question as when the motion had to be made, my concern was I had not
       realized just how egregious that this particular matter had been until we actually
       got closer and closer to the trial.

              Frankly, what my solution was, we were just simply going to ask you to
       hold that issue in abeyance until the close of the State’s case, and then at that point,
       you could then rule . . . and we’ll look at the instruction [instructing the jury that it
       could disregard the evidence if it found that the officer employed excessive force].

      After the State rested, petitioner’s counsel again broached the subject of the alleged
unlawful seizure. Petitioner’s counsel explained,

               When I looked at it, and maybe I was in error when I looked at it, I said,
       “We had to have the evidence to come in to be able to deal with [m]alicious [a]ssault
       on the [p]olice [o]fficer,” and that the police officer, we needed that evidence, and
       in many respects, there’s no way to get around the fact of what happened on that
       was going to have to come before a jury.

               ....

               And so I am, at this time, somewhat perplexed. I want to preserve my right
       to say that, “Yes, the seizure on this particular matter was unreasonable,” and for
       that reason, that we are entitled to get an instruction . . . to the jury later on, if need
       be, saying that this evidence that was obtained as a result of that seizure should not
       be considered by the jury in regards to determine the guilt or innocence of my client
       in regard to the charge particularly dealing with [b]reaking and [e]ntering.

               ....

               Had [the police] followed their protocol and had they followed the normal
       procedures that they had, my client would have escaped, which is not—it seems
       like kind of a silly defense, but the truth of the matter is, they would not have had
       the evidence to introduce against my client had they engaged in a reasonable seizure
       of him.

                                                   3
         The court asked petitioner’s counsel to pinpoint when the seizure took place. Counsel
answered, “When they turned on their lights and began an unreasonable pursuit of him when they
had, at best, only—,” and the court interrupted petitioner’s counsel to remind him that he “stated
earlier that it was not unreasonable for the officer to turn on his lights and to effect a Terry [s]top.”
Petitioner’s counsel responded,

                Then we could start saying—and I would agree at that point, he had every
        right to turn on his lights. He had every right to expect that the defendant would
        slow up and comply with his orders. When this officer decided that he was going
        to ram him, then that is a seizure, of which he is—has no authority to do so. . . .

                ....

                 And I submit, Your Honor, arresting for what is a misdemeanor, which is
        all that they knew, and which once they conceded is basically just a misdemeanor
        and that they were using deadly force to stop my client, that that is an unreasonable
        seizure for which we should, at the very least, be given some type of instruction
        that the jury can disregard the evidence if they believe that that arrest is—[.]

The court found that

        if there was a constitutional violation of [petitioner’s] rights relative to the manner
        in which law enforcement interacted with him on the—in the early morning hours
        of September 19th of 2018, that the remedy is not to instruct the jury to disregard
        competent evidence that has been presented in the course of this proceeding.

               I will not be instructing the jury that they may weigh whether the evidence
        is admissible. That has already been addressed by the [c]ourt.

                And the [c]ourt will not instruct the jury that they may disregard evidence
        that they find to be credible because they disagree with the manner in which that
        evidence was obtained. So your motion is denied.

         Petitioner raised the issue of the alleged unlawful seizure a final time when discussing jury
instructions. Petitioner’s counsel stated, “We have submitted in our Jury Instruction Number Three
the right that I should be able to argue that this particular seizure was unlawful and that the
evidence obtained from it can at least be discarded.” Counsel argued, in effect, that jurors, by
weighing evidence, exclude or disregard evidence “all the time. . . . It is simply within their
function to be able to say what they want to do in regards to evidence.” Counsel acknowledged
that “[t]hey can hear it,” and he did not “dispute that they should hear it,” but he argued that “they
have a clear right to reject any evidence, whether they believe it as false evidence or whether they
believe that it is evidence that has been unlawfully obtained.”

      The court refused to give the proposed instruction. The court found that petitioner “did not
move to suppress this evidence prior to trial as required by [the] West Virginia Rules of Criminal

                                                   4
Procedure, specifically Rule [12(b)(3)].” The court also found that “[t]he issue of the admissibility
of evidence must first be addressed to the [c]ourt,” and “[t]he weighing of that evidence is a
function for the jury.” “Even if the defendant had moved to suppress,” the court continued, “he
has been unable to articulate, to the [c]ourt’s satisfaction, when an unlawful seizure took place,
and accordingly, what evidence would have been kept from law enforcement had there been no
unreasonable seizure, as asserted by the defendant.” The court further noted that petitioner failed
to present any authority to support the proposed instruction and disagreed that instructing the jury
to disregard properly admitted evidence was the appropriate remedy.

        Following its deliberations, the jury found petitioner guilty of the misdemeanor offense of
unlawful taking of a vehicle, a lesser-included offense of one grand larceny charge; the felony
offense of entry of a building other than a dwelling; the misdemeanor offense of destruction of
property; the felony offense of grand larceny; the felony offense of reckless fleeing from a law
enforcement officer; and the misdemeanor offense of assault on a law enforcement officer, a lesser-
included offense of the attempted malicious assault on a law enforcement officer charge. 4 The
court sentenced petitioner to not less than one nor more than ten years of imprisonment for entry
of a building other than a dwelling, six months in the regional jail for the misdemeanor offense of
unlawful taking of a vehicle, not less than one nor more than ten years of imprisonment for grand
larceny, not less than one nor more than five years of imprisonment for reckless fleeing from an
officer, six months in the regional jail for the misdemeanor offense of assault on a law enforcement
officer, and one year in the regional jail for the misdemeanor offense of destruction of property.
These sentences were memorialized in the court’s January 9, 2020, sentencing order, and it is from
this order that petitioner appeals.

        Petitioner raises one assignment of error on appeal, claiming that the circuit court erred in
denying his motion to suppress because the officer had no probable cause or reasonable suspicion
to stop him and because the officer used excessive force to seize him.

        We employ a two-tiered standard of review to a circuit court’s ruling on a motion to
suppress: “[W]e first review a circuit court’s findings of fact when ruling on a motion to suppress
evidence under the clearly erroneous standard. Second, we review de novo questions of law and
the circuit court’s ultimate conclusion as to the constitutionality of the law enforcement action.”
State v. Lilly, 194 W. Va. 595, 600, 461 S.E.2d 101, 106 (1995).

         Petitioner identifies some of the evidence adduced at trial that, he contends, establishes
Corporal Shinaberry’s excessive force and lack of probable cause or reasonable suspicion in
initiating his stop of the UTV. Petitioner does not, however, challenge or address the circuit court’s
finding that his motion to suppress was untimely. Rule 12 of the West Virginia Rules of Criminal
Procedure requires that “[m]otions to suppress evidence [must be raised prior to trial] unless the
grounds are not known to the defendant prior to trial.” Id. W. Va. R. Crim. P. 12(b)(3). And the
“[f]ailure by a party to raise defenses or objections or to make requests which must be made prior
to trial . . . may constitute waiver thereof, but the court for cause shown should grant relief from
the waiver.” Id. W. Va. R. Crim. P. 12(f). When the circuit court notified petitioner that his motion


       4
         The felony destruction of property and burglary charges were dismissed prior to the jury’s
deliberations.
                                                  5
to suppress was untimely, he did not argue that the grounds for his late-raised motion were not
known to him prior to trial nor did he argue that he should be granted relief from the waiver. To
the contrary, petitioner acknowledged that he was aware of the grounds, but he could see “no way
. . . that we were trying to keep that evidence out” as he deemed the evidence necessary “to show
that my client did not maliciously assault this police officer.” Because petitioner’s motion to
suppress was untimely and his challenge therefore waived, we find no error in the court’s denial
of his motion. 5

        Further, although petitioner now claims that the arresting officer did not have probable
cause or reasonable suspicion to stop him, he conceded the opposite below. Having taken the
opposite position below, the circuit court was not presented with the issue, and it is being raised
here for the first time. “This Court will not pass on a nonjurisdictional question which has not been
decided by the trial court in the first instance.” Syl. Pt. 7, State v. Garrett, 195 W. Va. 630, 466
S.E.2d 481 (1995) (citations omitted). For this additional reason, petitioner’s claim that the officer
lacked probable cause is not properly before this Court.

        For the foregoing reasons, we affirm.

                                                                                              Affirmed.

ISSUED: July 19, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




        5
              The finding of waiver is reinforced by petitioner’s persistent assertions that the evidence
“had to . . . come in,” “we needed that evidence,” and “[the jury] should hear it,” along with his
proposal that the jury be instructed to disregard the evidence if it found the evidence to be “false .
. . or . . . unlawfully obtained.” In other words, while petitioner may have technically, but untimely,
moved to suppress the evidence, he was simultaneously arguing for its admission. Now that the
jury has rendered its verdict and admission proved detrimental, petitioner cannot take the position
that the evidence should have been suppressed. This is the sort of conduct—taking one position
below and a different one on appeal—that the raise or waive rule is designed to prevent: “It
prevents a party from making a tactical decision to refrain from objecting and, subsequently,
should the case turn sour, assigning error (or even worse, planting an error and nurturing the seed
as a guarantee against a bad result).” State v. LaRock, 196 W. Va. 294, 316, 470 S.E.2d 613, 635
(1996). Thus, far from demonstrating that he should have been afforded relief from his waiver, his
arguments confirm that denial of his motion to suppress was warranted.
                                                   6